 

Exhibit 10.18
THIRD AMENDMENT
TO THE
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
PRINCIPAL HOLDINGS I LP
THIS THIRD AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF PRINCIPAL HOLDINGS I LP (this "Amendment"), is made as of
February 27, 2014, by and among FIG Asset Co. LLC, a Delaware limited liability
company, as general partner (the "General Partner"), and the Limited Partners
(as defined below). All capitalized terms used in this Amendment but not
otherwise defined herein shall have the respective meanings given to them in the
Partnership Agreement (as defined below).
WHEREAS, the General Partner and the Limited Partners have entered into an
Amended and Restated Agreement of Limited Partnership, dated as of February 1,
2007, as amended by amendments thereto, dated as of August 2008 and March 2013
(the "Partnership Agreement"); and
WHEREAS, the General Partner and the Limited Partners desire to amend the
Partnership Agreement on the terms set forth herein.
NOW THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto hereby agree
as follows:
1.     Amendment to Section1.1. The definition of "Presumed Tax Rate" in
Section 1.1 of the Partnership Agreement is hereby amended and restated to read
in its entirety as follows:
"Presumed Tax Rate" means the highest effective combined Federal, state and
local income tax rate applicable to any of the Partners, taking into account the
character of the income, giving effect to the Federal income tax deduction for
state and local taxes and applying any other reasonable assumptions that the
General Partner, in its discretion, determines in good faith to be appropriate.
2.     Amendment to Section 7.3. Section 7.3 of the Partnership Agreement is
hereby amended and restated to read in its entirety as follows:
Section 7.3    Tax Distributions.
(a)    Subject to § 17-607 of the Act and Section 7.3(g), the Partnership shall
make distributions to each Partner for each calendar quarter ending after the
date hereof as follows (such distributions, together with any distributions
pursuant to Section 7.3(b), (c) or (g), are referred to herein, collectively, as
"Tax Distributions"):
(i)    On or before the 10th day following the end of the First Quarterly Period
of each calendar year, an amount equal to such Partner's Presumed Tax Liability
for the First Quarterly Period, less the aggregate amount of Prior Distributions
previously made to such Partner that relate to such calendar year;
(ii)    On or before the 10th day following the end of the Second Quarterly
Period of each calendar year, an amount equal to such Partner's Presumed Tax
Liability for the

683309.16-LACSR01A - MSW

--------------------------------------------------------------------------------

 

Second Quarterly Period, less the aggregate amount of Prior Distributions
previously made to such Partner that relate to such calendar year;
(iii)    On or before the 10th day following the end of the Third Quarterly
Period of each calendar year, an amount equal to such Partner's Presumed Tax
Liability for the Third Quarterly Period, less the aggregate amount of Prior
Distributions previously made to such Partner that relate to such calendar year;
and
(iv)    On or before the 10th day following the end of the Fourth Quarterly
Period of each calendar year, an amount equal to such Partner's Presumed Tax
Liability for the Fourth Quarterly Period, less the aggregate amount of Prior
Distributions previously made to such Partner that relate to such calendar year.
(b)    Subject to Section 7.3(g), on or before April 10 of each calendar year,
if the General Partner determines in its sole discretion that all Prior
Distributions made with respect to the immediately preceding calendar year are
insufficient to satisfy the Partners' Presumed Tax Liability for such
immediately preceding calendar year, the Partnership shall make an additional
Tax Distribution to each Partner in an amount that the General Partner
determines in its reasonable discretion will be sufficient to allow each Partner
to satisfy his or her Presumed Tax Liability for the immediately preceding
calendar year.
(c)    Subject to Section 7.3(g), on or before October 30 of each calendar year,
if the General Partner determines in its sole discretion that all Prior
Distributions made with respect to the immediately preceding calendar year are
insufficient to satisfy the Partners' Presumed Tax Liability for such
immediately preceding calendar year, the Partnership shall make an additional
Tax Distribution to each Partner in an amount that the General Partner
determines in its reasonable discretion will be sufficient to allow each Partner
to satisfy his or her Presumed Tax Liability for the immediately preceding
calendar year.
(d)    Tax Distributions shall be made on the basis of a calendar year
regardless of the Fiscal Year used by the Partnership.
(e)     Notwithstanding any other provision of this Agreement, Tax Distributions
shall be made: (i) to all Partners pro rata in accordance with their Percentage
Interests; and (ii) as if each distributee Partner was allocated an amount of
income in each quarterly period equal to the product of (x) the highest amount
of income allocated to any Partner with respect to his Units, calculated on a
per-Unit basis, taking into account any income allocations pursuant to
Section 6.2 hereof, multiplied by (y) the amount of Units held by such
distributee partner.
(f)    If necessary, but subject to Section 17-607 of the Act, the Partnership
shall be required to borrow funds in order to make the Tax Distributions
required by this Section 7.3.
(g)    For purposes of determining any Tax Distributions hereunder, the General
Partner may calculate a Partner’s Presumed Tax Liability with respect to all
Fortress Operating Group Entities on an aggregate basis and calculate the amount
of any Tax Distributions hereunder on a collective basis with similar
distributions paid by the other Fortress Operating Group Entities to cover such
tax liabilities for the relevant calendar year; provided, that (i) all Fortress
Operating Group Entities pay Tax Distributions for that calendar year that are
calculated on the same collective basis and (ii) the Tax Distributions paid by
all of the Fortress Operating Group Entities when calculated on such an
aggregate basis shall not exceed the sum of the Tax Distributions that would be
paid by each of

2
683309.16-LACSR01A - MSW

--------------------------------------------------------------------------------

 

the Fortress Operating Group Entities if the Partner's Presumed Tax Liability
was calculated separately for each Fortress Operating Group Entity (without
regard to this Section 7.3(g)); provided, further, that for purposes of this
Section 7.3(g) only, all references to the Fortress Operating Group Entities
shall be deemed to exclude FOE II (New) LP.
(h)    The determination as to which calendar year any distribution relates
shall be made by the General Partner in its reasonable discretion.
3.     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflict of laws thereof.
4.     Binding on Successors. This Amendment inures to the benefit of and shall
be binding upon the parties hereto and their respective successors and assigns.
5.     Ratification. Except as otherwise expressly modified hereby, the
Partnership Agreement shall remain in full force and effect, and all of the
terms and provisions of the Partnership Agreement, as herein modified, are
hereby ratified and reaffirmed.
[Remainder of page intentionally left blank]



3
683309.16-LACSR01A - MSW

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Partners have executed this Amendment as of
the date first written above.
GENERAL PARTNER:
FIG ASSET CO. LLC,
a Delaware limited liability company
By:
/s/ David N. Brooks    
Name: David N. Brooks
Title: Secretary

LIMITED PARTNERS:
/s/ Wesley R. Edens    
Wesley R. Edens
/s/ Wesley R. Edens    
Wesley R. Edens, as Trustee of
The Wesley R. Edens 2011 GRAT Family Trust
/s/ Jay Levine    
Jay Levine, as Trustee of
The Wesley R. Edens 2011 GRAT Family Trust
/s/ Wesley R. Edens    
Wesley R. Edens, as Trustee of
The Wesley R. Edens 2012 Annuity Trust
/s/ Wesley R. Edens    
Wesley R. Edens, as Trustee of
The Wesley R. Edens 2013 Annuity Trust

[Signature Page to Third Amendment to A&R Agreement of Limited Partnership of
PH I LP]
683309.16-LACSR01A - MSW

--------------------------------------------------------------------------------

 

/s/ Peter L. Briger, Jr.    
Peter L. Briger, Jr.
/s/ Peter L. Briger, Jr.    
Peter L. Briger, Jr., as Trustee
of The 2012 Briger GST Trust
/s/ Devon Briger    
Devon Briger, as Trustee
of The 2012 Briger GST Trust
/s/ Peter L. Briger, Jr.    
Peter L. Briger, Jr., as Trustee of
The Peter L. Briger, Jr. 2010 GRAT Family Trust
/s/ Matthew Harrison Briger    
Matthew Harrison Briger, as Trustee of
The Peter L. Briger, Jr. 2010 GRAT Family Trust
/s/ Christine Tanona    
Christine Tanona, as Trustee of
The Peter L. Briger, Jr. 2010 GRAT Family Trust
/s/ Peter L. Briger, Jr.    
Peter L. Briger, Jr., as Trustee of
The Peter L. Briger, Jr. 2008 GRAT Family Trust
/s/ Matthew Harrison Briger    
Matthew Harrison Briger, as Trustee of
The Peter L. Briger, Jr. 2008 GRAT Family Trust

[Signature Page to Third Amendment to A&R Agreement of Limited Partnership of
PH I LP]
683309.16-LACSR01A - MSW

--------------------------------------------------------------------------------

 

WAINSCOTT HOLDINGS, LLC
By:
/s/ Peter L. Briger, Jr.    
Peter L. Briger, Jr.
Sole Member


[Signature Page to Third Amendment to A&R Agreement of Limited Partnership of
PH I LP]
683309.16-LACSR01A - MSW

--------------------------------------------------------------------------------

 

/s/ Michael E. Novogratz    
Michael E. Novogratz
/s/ Michael E. Novogratz    
Michael E. Novogratz, as Trustee
of The 2012 Novogratz GST Trust
/s/ Sukey Novogratz    
Sukey Novogratz, as Trustee
of The 2012 Novogratz GST Trust
/s/ Michael E. Novogratz    
Michael E. Novogratz, as Trustee of
The Novogratz Family 2009 GRAT Family Trust
/s/ David Barry    
David Barry, as Trustee of
The Novogratz Family 2009 GRAT Family Trust
/s/ Michael E. Novogratz    
Michael E. Novogratz, as Trustee of
The Michael Novogratz 2008 GRAT Family Trust
/s/ Sukey Novogratz    
Sukey Novogratz, as Trustee of
The Michael Novogratz 2008 GRAT Family Trust
/s/ David Barry    
David Barry, as Trustee of
The Michael Novogratz 2008 GRAT Family Trust
/s/ Michael E. Novogratz    
Michael E. Novogratz, as Trustee of
The Novogratz Family 2008 GRAT Family Trust

[Signature Page to Third Amendment to A&R Agreement of Limited Partnership of
PH I LP]
683309.16-LACSR01A - MSW

--------------------------------------------------------------------------------

 

/s/ David Barry    
David Barry, as Trustee of
The Novogratz Family 2008 GRAT Family Trust

[Signature Page to Third Amendment to A&R Agreement of Limited Partnership of
PH I LP]
683309.16-LACSR01A - MSW

--------------------------------------------------------------------------------

 

/s/ Randal A. Nardone    
Randal A. Nardone
/s/ Randal A. Nardone    
Randal A. Nardone, as Trustee of
The Randal A. Nardone 2011 Annuity Trust #1
/s/ Randal A. Nardone    
Randal A. Nardone, as Trustee of
Randal A. Nardone 2011 GRAT #2 Family Trust
/s/ Melani Nardone    
Melani Nardone, as Trustee of
Randal A. Nardone 2011 GRAT #2 Family Trust
/s/ Randal A. Nardone    
Randal A. Nardone, as Trustee of
The Randal A. Nardone 2012 Annuity Trust #1
/s/ Randal A. Nardone    
Randal A. Nardone, as Trustee of
The Randal A. Nardone 2012 Annuity Trust #2
/s/ Randal A. Nardone    
Randal A. Nardone, as Trustee of
Randal A. Nardone 2013 Annuity Trust





[Signature Page to Third Amendment to A&R Agreement of Limited Partnership of
PH I LP]
683309.16-LACSR01A - MSW